DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/12/20 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Method and User Equipment for Transmitting Uplink Signal using Semi-Persistent Scheduling Resource”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 10 recites the limitation "the MAC PDU" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 and 11 recites the limitation "the MAC CE" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al (Pub No: 20100077100).

As to claim 1, Hsu teaches a method for transmitting, by a user equipment (UE), uplink signals in a wireless communication system (Hsu, [0022], a method for a UE to transmit BSR and SR in a wireless system), the method comprising: 
receiving configuration information for configuring a semi-persistent scheduling (SPS) resource (Hsu, [0023], receiving first data with configuration information for SPS resource) which occurs (Hsu, [0092], the SPS occurs periodically for a time (block)); 
triggering indication information if a last SPS resource which occurs last in the predetermined time duration is not sufficient to accommodate uplink data available for transmission (Hsu, [0060], triggering the BSR if the allocated SPS UL resource (which includes the last resource) is larger (not sufficient) than the size of the accumulated UL data to send) ; and 
transmitting the indication information on the last SPS resource (Hsu, [0060], the BSR is transmitted on the SPS resource).

As to claim 2, Hsu teaches wherein the indication information is a buffer status report (BSR) (Hsu, [0060], the BSR is the information triggered).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claims above, and further in view of Samsung (3rd Generation Partnership Project; Samsung, “Feedback for SPS activation/deactivation,” R2-163671, 3GPP TSG-RAN WG2, Nanjing, China, dated May 23-27, 2016, 6 pages), as disclosed in the IDS.

As to claim 7, Hsu teaches a user equipment for transmitting uplink signals in a wireless communication system (Hsu, [0022],  a UE to transmit BSR and SR in a wireless system), the user equipment comprising: a transceiver, and a processor configured to control the transceiver, the processor configured to: 
control the transceiver to receive configuration information for configuring a semi- persistent scheduling (SPS) resource (Hsu, [0023], receiving first data with configuration information for SPS resource) which occurs periodically for a predetermined time duration (Hsu, [0092], the SPS occurs periodically for a time (block)); 
trigger indication information if a last SPS resource which occurs last in the predetermined time duration is not sufficient to accommodate uplink data available for transmission (Hsu, [0060], triggering the BSR if the allocated SPS UL resource (which includes the last resource) is larger (not sufficient) than the size of the accumulated UL data to send); and 
control the transceiver transmit the indication information on the last SPS resource (Hsu, [0060], the BSR is transmitted on the SPS resource).

As to claim 8, Hsu teaches wherein the indication information is a buffer status report (BSR) (Hsu, [0060], the BSR is the information triggered).

As to claim 3, Hsu teaches wherein the BSR is included in a medium access control (MAC) layer transmitted on the last SPS resource (Hsu, [0029], the BSR is configured in a MAC Layer).
	Hsu does not explicitly teach a MAC PDU.
	However, Samsung teaches a MAC PDU (Samsung, Pg. 1 #1 #1, a MAC PDU on SPS resource).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hsu and Samsung to use a MAC PDU because it is a well-known transmission type on an SPS resource for triggering a BSR and SR (Samsung, Pg 1).

As to claim 4, Hsu teaches a BSR.
Hsu does not explicitly teach wherein the BSR is a BSR MAC control element in the MAC PDU.
However, Samsung teaches wherein the BSR is a BSR MAC control element in the MAC PDU (Samsung, Pg. 1 #1 #1, a MAC CE on MAC PDU on SPS resource for triggering a SR/BSR).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hsu and Samsung to use a MAC PDU because it is a well-known transmission type on an SPS resource for triggering a BSR and SR (Samsung, Pg 1).

As to claim 5, the combination of Hsu and Samsung teaches wherein the BSR MAC CE includes a buffer size field set to the amount of the remaining uplink data (Hsu, [0029], a size of accumulated data is included in the BSR format).

As to claim 6, Hsu teaches information by a MAC layer (Hsu, [0029], the BSR is configured in a MAC Layer).
Hsu does not explicitly teach wherein the indication information is a field in a MAC subheader of a MAC PDU transmitted on the last SPS resource.
However, Samsung teaches wherein the indication information is a field in a MAC subheader of a MAC PDU transmitted on the last SPS resource (Samsung, Pg. 1, MAC padding (subheader) of a MAC CE on SPS resource).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hsu and Samsung to use a MAC PDU because it is a well-known transmission type on an SPS resource for triggering a BSR and SR (Samsung, Pg 1).

As to claim 9,, Hsu teaches wherein the BSR is included in a medium access control (MAC) layer transmitted on the last SPS resource (Hsu, [0029], the BSR is configured in a MAC Layer).
	Hsu does not explicitly teach a MAC PDU.
	However, Samsung teaches a MAC PDU (Samsung, Pg. 1 #1 #1, a MAC PDU on SPS resource).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hsu and Samsung to use a MAC PDU because it is a well-known transmission type on an SPS resource for triggering a BSR and SR (Samsung, Pg 1).

As to claim 10, Hsu teaches a BSR.
Hsu does not explicitly teach wherein the BSR is a BSR MAC control element in the MAC PDU.
However, Samsung teaches wherein the BSR is a BSR MAC control element in the MAC PDU (Samsung, Pg. 1 #1 #1, a MAC CE on MAC PDU on SPS resource for triggering a SR/BSR).


As to claim 11, the combination of Hsu and Samsung teaches wherein the BSR MAC CE includes a buffer size field set to the amount of the remaining uplink data (Hsu, [0029], a size of accumulated data is included in the BSR format).

As to claim 12, Hsu teaches information by a MAC layer (Hsu, [0029], the BSR is configured in a MAC Layer).
Hsu does not explicitly teach wherein the indication information is a field in a MAC subheader of a MAC PDU transmitted on the last SPS resource.
However, Samsung teaches wherein the indication information is a field in a MAC subheader of a MAC PDU transmitted on the last SPS resource (Samsung, Pg. 1, MAC padding (subheader) of a MAC CE on SPS resource).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Hsu and Samsung to use a MAC PDU because it is a well-known transmission type on an SPS resource for triggering a BSR and SR (Samsung, Pg 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/               Primary Examiner, Art Unit 2469